Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 04/28/21 via a preliminary amendment, which is considered by the examiner.
Claims 22-41 are presented for examination.
Claims 1-21 are canceled.
Claims 22-41 are newly added.


Information Disclosure Statement’s
6.	The information disclosure statement(s) submitted on 04/28/21 have being considered by the examiner and made of record in the application file. 

Priority
7.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
8.       The drawings filed on 04/28/21 are accepted by the examiner.


CLAIM INTERPRETATION

9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a database unit is configured to...”, “an emission checking module ... for…”, a command generation module...to…”,  & “a read interface is configured to…”, in claims 23, 26 & 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 1-2, 3a, 3b, Paragraphs 0087, 0092 & 0134) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
11.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprising” in line 1. Correction is required.  See MPEP § 608.01(b).  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  
12.	     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “METHOD AND SYSTEM FOR DATA TRANSPORT IN A RELIABLE AND DETERMINISTIC MANNER”
	Appropriate correction is required. See MPEP § 608.01(b).

Claims Objections 
13.	Claims 17 & 22-41 are objected to because of minor informalities:  
14.	Claim 22, in part, recites, “…a data exchange unit (100, 200, 300)…in line 1. It’s suggested to change it to: “a data exchange ”.
15.	Claims 23-41 are also objected for the same reason as claim 22 above. 
16.	Claim 22, in part, recites, “…data transmission system comprising…in line 1. It’s suggested to change it to: “data transmission system comprising:”
17.	Claim 31, in part, recites, Data transmission system according to claim 1,…” in line 1. A claim ca not depend on a canceled claim. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


19.	Claims 22-29, 31-33, 35 & 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Baruch et al. (hereinafter referred as Baruch) US Patent Application Publication No. 2008/0165795 A1, in view of Craft et al. (hereinafter referred as Craft) US Patent Application Publication No. 2002/0091844 A1.
Regarding claim 22: Baruch discloses a data transmission system (See Para. 0001; managing data chunks) comprising
 a data exchange unit (100, 200, 300) (See FIG. 1 & Para. 0006; device (i.e., a multi-port device)); wherein, in order to transmit a data frame (Corresponding to data chunks) (See FIG. 1 & Para. 006; provide data chunks), said data frame passes successively at least through:
 an interface module (107, 202, 307) (Corresponding to a first interface) configured to receive said data frame from the outside of the transmission system (See FIG. 1 & Para. 006; the device comprises Multiple MAC-PHY circuits connected to a first interface that is controlled by a first controller, which is adapted to control a provision of data chunks from the multiple MAC-PHY circuits via the first interface);
 an analysis and filtering module (117, 203) (Corresponding to a layer two processor) in charge of processing said data frame received from the interface module before encapsulation (See FIG. 1, Para. 006 & 0015;the device is adapted to arrange data packets at buffers that are associated with buffer descriptor and the device is adapted to invalidate a buffer descriptor associated with a data packet that failed  a cycle redundancy check test is performed by a layer two processor); and
 an encapsulation module (112, 204) (Corresponding to the MAC-PHY circuits) in charge of encapsulating (Corresponding to protocol conversion) said data frame processed by the analysis and filtering module (See FIG. 1 & Para. 0006-0007 & 0037; the MAC-PHY circuits are adapted to perform protocol conversion to an internal protocol of the device); wherein two successive modules through which said data frame passes are connected to each other by an interconnection device (120, 123; 207, 208) (See FIG. 1, Para. 0006 & 0037;) each comprising a temporary memory for storing said frame and the write and read accesses to said memory being independent in frequency (See FIG. 1, Para. 0006, 0013, 0037, 0051 & 0060; a double buffer FIFO as a first shared memory unit 24, thus allowing a reception of a data chunk from first interface 22 while sending another data chunk to DDR memory unit 12. The second controller is adapted to control a provision of data chunks from the second shared memory unit to the multiple MAC-PHY circuits via the second interface. The DDR controller is adapted to provide data chunks from the DDR memory unit to the second shared memory unit).
Although, Baruch discloses a protocol conversion, Baruch does not explicitly teach encapsulation.
However, Craft from the same field of endeavor discloses encapsulation (See Para. 0101; MAC layer for encapsulation with an Ethernet header and trailer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include encapsulation as taught by Craft in the system of Baruch in order to accelerate data transfer between the host and a network (See abstract; lines 1-2).
Regarding claim 23: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, further comprising a database unit (101, 205), wherein the database unit (101, 205) is configured to store the data frames which are encapsulated by the encapsulation module (112, 204) and wherein the database unit is connected to the encapsulation module by an interconnection device (108, 209) comprising a temporary memory for storing said frame and the write and read accesses to said memory being independent in frequency (See FIG. 1 & Para. 0006; the DDR controller is adapted to provide data chunks from the first shared memory unit to the DDR memory unit).
Regarding claim 24: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein in order to transmit a data frame, the latter further passes successively at least through: a module for generating the data to be emitted (115, 303) in charge of receiving encapsulated data frames from the database unit (101, 205) and of processing them with a view to a retransmission; and an emission checking module (118, 306) in charge of de-encapsulating an encapsulated data frame which is received from the module for generating the data to be emitted (115, 303) then transmitting the de-encapsulated data frame to the interface module (107, 202, 307) with a view to emitting the de-encapsulated data frame out of the transmission system (See FIG. 1, Para. 0006 & 0037; convert the protocol of received data chunks from the internet protocol used between the egress MAC-PHY circuit and the corresponding PHY circuit of first integrated circuit).
Regarding claim 25: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the database unit (101, 205) is connected to the module for generating the data to be emitted (115, 303) by an interconnection device (111, 313) comprising a temporary memory for storing said frame and the write and read accesses to said memory being independent in frequency (See FIG.1 & Para. 0113; second shared memory unit).
Regarding claim 26: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the data exchange unit (100, 200, 300) also comprises: a management module (114, 301) in charge of managing the emissions of encapsulated data frames from the database unit (101, 205); and a command generation module (113, 302) in charge of generating commands for the database unit (101, 205) to control the extraction of a data item to be retransmitted and communicate it to the module for generating the data to be emitted (115, 303) (See FIG. 1 & Para. 0006 & 0041-0051; DDR controller).
Regarding claim 27: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the database unit (101, 205) is connected to the management module (114, 301) by an interconnection device (110, 308) comprising a temporary memory for storing control and signaling data and the write and read accesses to said memory being independent in frequency (See FIG. 1, Para. 0006 & 0051; double buffer FIFO, DDR memory unit, DDR Controller).
Regarding claim 28: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the database unit (101, 205) is connected to the command generation module (113, 302) by an interconnection device (109, 310) comprising a temporary memory for storing control and signaling data and the write and read accesses to said memory being independent in frequency (See FIG. 1, Para. 0006 & 0051; double buffer FIFO, DDR memory unit, DDR Controller).
Regarding claim 29: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the data exchange unit (100, 200, 300) further comprises a status management module (119), in charge of storing the current operating states of each of the modules of the data transmission system, connected to the interface module (107, 202, 307) by an interconnection device (121) comprising a temporary memory for storing control and signaling data and the write and read accesses to said memory being independent in frequency (See FIG. 1 & Para. 0006 & 0041-0051; DDR controller).
Regarding claim 31: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the memory of each interconnection device is parametrisable at initialisation (See FIG. 1, Para. 0006 & 0051).
Regarding claim 32: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein each interconnection device comprises a write interface to store data in the temporary memory as they are received and a read interface to read said data in the order they are received (See FIG. 1, Para. 0006 & 0051; double buffer FIFO, DDR memory unit, DDR Controller).
Regarding claim 33: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein each interconnection device (120, 123, 108, 111, 125, 122; 207, 208, 209; 313, 134, 315), in which a data frame passes, is configured to store the data frames as they are received and to read said data frames in the order they are received (See FIG. 1, Para. 0006 & 0051; double buffer FIFO, DDR memory unit, DDR Controller).
Regarding claim 35: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the write interface is configured to carry out a processing on at least one data item stored in said temporary memory to detect errors and interrupt the data storage if an error is detected (See Para. 0015; Cyclic Redundancy Check).
Regarding claim 39: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the analysis and filtering module (117, 203) comprises: a unit (500) for receiving a data frame to be retransmitted, a memory unit (507) for storing said data of said frame as they are received by the reception unit, at least one processing unit (505, 502, 504) for carrying out a processing on at least one data item stored in said memory unit, the result of said processing being intended to be used in the management of the data retransmission (See FIG. 1, Para. 0006, 0013 & 0051).
Regarding claim 40: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein the analysis and filtering module (117, 203) also comprises a control unit (501) to trigger the data loading from at least one of said reception unit and from the memory unit to said at least one processing unit, said loading and said processing being carried out during the reception of said frame as data are stored in said memory (See FIG. 1 & Para. 0006; the DDR controller is adapted to provide data chunks from the first shared memory unit to the DDR memory unit).
Regarding claim 41: the combination of Baruch and Craft discloses a system.
Furthermore, Baruch discloses a system, wherein each module is made in an application-specific programmable circuit or integrated circuit or wherein each interconnection device is made in an application-specific programmable circuit or integrated circuit (See Para. 0006; MAC-PHY Circuit).

20.	Claims 30, 34 & 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Baruch et al. (hereinafter referred as Baruch) US Patent Application Publication No. 2008/0165795 A1, in view of Craft, in further in view of Irwin et al. (hereinafter referred as Irwin) US Patent No. 5, 841, 771.
Regarding claim 30: the combination of Baruch and Craft disclose all the limitations of the claimed invention with an exception of wherein two successive modules through which said data frame passes operate according to independent clocks.
However, Irwin from the same field of endeavor discloses wherein two successive modules through which said data frame passes operate according to independent clocks (See Para. 0111; clock signals input/output).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include two successive modules through which said data frame passes operate according to independent clocks as taught by Irwin in the combined system of Baruch and Craft schedule for isochronous connection to minimize transport delays (See Para. 0016;  lines 1-2).
Regarding claim 34: the combination of Baruch, Craft and Irwin disclose a system.
Furthermore, Irwin discloses a system, wherein the read and write interfaces have an asynchronous clock relationship (See FIG. 4 & Para. 0008; Asynchronous connection).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the read and write interfaces have an asynchronous clock relationship as taught by Irwin in the combined system of Baruch and Craft schedule for isochronous connection to minimize transport delays (See Para. 0016;  lines 1-2).
Regarding claim 35: the combination of Baruch, Craft and Irwin disclose a system.
Furthermore, Irwin discloses a system, wherein the write interface is configured to carry out a processing on at least one data item stored in said temporary memory to detect errors and interrupt the data storage if an error is detected (See Para. 0147; error condition).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the write interface is configured to carry out a processing on at least one data item stored in said temporary memory to detect errors and interrupt the data storage if an error is detected as taught by Irwin in the combined system of Baruch and Craft schedule for isochronous connection to minimize transport delays (See Para. 0016;  lines 1-2).
Regarding claim 36: the combination of Baruch, Craft and Irwin disclose a system.
Furthermore, Irwin discloses a system, wherein the read interface is configured to read the entire data, to re-read the data or to delete the data (See Para. 0028; operating write/read ).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the read interface is configured to read the entire data, to re-read the data or to delete the data as taught by Irwin in the combined system of Baruch and Craft schedule for isochronous connection to minimize transport delays (See Para. 0016;  lines 1-2).
Regarding claim 37: the combination of Baruch, Craft and Irwin disclose a system.
Furthermore, Irwin discloses a system, wherein the read interface is configured to carry out a processing on at least one data item stored in said temporary memory in order to extract information on said at least one data item (See Para. 0121; extracting payloads).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the read interface is configured to carry out a processing on at least one data item stored in said temporary memory in order to extract information on said at least one data item as taught by Irwin in the combined system of Baruch and Craft schedule for isochronous connection to minimize transport delays (See Para. 0016;  lines 1-2).
Regarding claim 38: the combination of Baruch, Craft and Irwin disclose a system.
Furthermore, Irwin discloses a system, wherein each interconnection device comprises an error reporting interface for transmitting the write or read operating errors (See Para. 0005 & 0147; error control).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein each interconnection device comprises an error reporting interface for transmitting the write or read operating errors as taught by Irwin in the combined system of Baruch and Craft schedule for isochronous connection to minimize transport delays (See Para. 0016;  lines 1-2).


Conclusion
21.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Sundararaman et al. 2012/0020250 A1 (Title: Shared task parameters in a scheduled of a network processor) (See Abstract, Para. 0012 & 0037-0038).
	B.	Baruch et al. 2008/0165795 A1 (Title: Device and method for processing data chunks) (See abstract, Para. 0006 & 00813-0016).
	C.	Hussain et al. 2006/0075119 A1 (Title: TCP Host) (See FIG. 1, Para. 0046, 0050 & 0160).

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469